JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States, against the above-named Respondent, for the purpose of ascertaining the sum to be paid by the said Government as compensation in respect of the lands and premises hereinafter described, said lands being required for Public Uses, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 13th day of December, in the year 1902, A.D., report to this Court, recommending the Government be declared the proprietor of said land and premises upon pay*72ment of the sum of Two Hundred Fifty Dollars ($250), interest and costs, IT IS NOW, THEREFORE, ORDERED and ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Taulago, the sum of $250, together with interest thereon at the rate of 8% per annum from the 7th day of March, 1901, to the 10th day of December, 1902, amounting to $35.16, and shall pay costs of Attorney, arbitration, Registrar’s and High Court costs, amounting to $59.00, said sums making a total of $344.16, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment of $344.16, as aforesaid, the Government of the United States of America be, and the same is hereby declared, the proprietor of all that piece or parcel of land situate in Fagatogo, in the United States Naval Station, Tutuila, and called or known as “Tuaifuata”, BOUNDED towards the north by land called “Tuaifuata”, property of said Government, by deed recorded in Vol. 1, Folios 43, 44 & 45 of the Register of Transfers of the Land Records of the United States Naval Station, Tutuila; towards the east by property of said Government, called the “Malae”, of Fagatogo, acquired from Thomas Meredith by deed recorded in Vol. 1, Folios 15, 16 & 17 of said Register of Transfers, bounded towards the south by property of said Government called “Faletoi”, from Sarnia, and towards the west by land of said Government, recorded in Vol. 1, Folios 23, 24 & 25 of said Register of Transfers, and more particularly described in deed from Ifopo to the said Government, under Judgment of the High Court of Tutuila, entered up in Gov’t. of U.S. v. Ifopo, 1 A.S.R. 61 (1902).
*73The Registrar of Titles is hereby directed to issue a Certificate of Title to said lands in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December, 1902.